          Case 3:20-cv-03594-VC Document 5 Filed 05/29/20 Page 1 of 1



     Steven W. Ritcheson, Esq. (SBN 174062)
 1   INSIGHT, PLC
     578 Washington Blvd. #503
 2   Marina del Rey, California 90292
     Telephone: (424) 289-9191
 3   Facsimile: (818) 337-0383
     swritcheson@insightplc.com
 4
     Attorney for Plaintiff
 5   Nitetek Licensing LLC
 6                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
 8
 9    NITETEK LICENSING LLC,
                                                              Case No. ________________
10           Plaintiff,
11
                                                                      Jury Trial Demanded
12           v.

13
14    CHARGEPOINT, INC.,

15           Defendant.
16                            CORPORATE DISCLOSURE STATEMENT
17          Pursuant to Rule 7.1, of the Federal Rules of Civil Procedure, Plaintiff Nitetek Licensing
18   LLC (“Nitetek”), states that it is a limited liability company. It does not have a parent corporation
19   and no publicly held corporation owns ten percent (10%) or more of its stock.
20
21    Dated: May 29, 2020                Respectfully submitted,

22                                       Steven W. Ritcheson, Esq. (SBN 174062)
                                         INSIGHT, PLC
23                                       578 Washington Blvd. #503
                                         Marina del Rey, California 90292
24                                       Telephone: (424) 289-9191
                                         Facsimile: (818) 337-0383
25                                       swritcheson@insightplc.com

26                                       Attorney for Plaintiff
                                         Nitetek Licensing LLC
27
28
                                                       1
                                         Corporate Disclosure Statement
